1 Reported in 85 N.W.2d 343.
Defendant appeals from a judgment granting plaintiff an absolute divorce on the ground of cruel and inhuman treatment.
Defendant assigns as error the court's action in awarding plaintiff a divorce on the ground stated, because, as she claims, the court in its findings of fact found plaintiff also guilty of conduct constituting cruel and inhuman treatment of defendant. She invokes the rule announced in Hove v. Hove,219 Minn. 590, 18 N.W.2d 580, 159 A.L.R. 731, that when both parties are found guilty of cruel and inhuman treatment neither is entitled to a divorce. That rule has no application here. Although the court made some findings, unnecessary to set out, which reflect on plaintiff's conduct toward defendant, it did not find that plaintiff was guilty of cruel and inhuman treatment toward defendant.
As the judgment is fully supported by the evidence, it must be affirmed.
Judgment affirmed. *Page 248